The petitioner, husband of the respondent, seeks partition of seven parcels of real estate in Truro. The petitioner alleges that he has an interest in this property as a tenant in common with the respondent. The judge made a report of material facts. From a final decree dismissing the petition, the petitioner appealed. The evidence is reported. The judge found that the seven parcels which are the subject of the petition were conveyed to the respondent by her father in a series of deeds between 1931 and 1937, all of which were recorded. The petitioner claims under a deed of the respondent’s father dated May 12, 1938, purporting to convey the seven lots to the petitioner and the respondent. The deed as originally drawn and executed named the respondent as grantee. Sometime before recording, the name of the petitioner was added as a grantee but the judge was unable to find by whom the change was made. He found, however, that the petitioner took nothing under the 1938 deed because at that time title to the property was in the respondent and the grantor had nothing to convey. There was no error. We have examined the evidence and are satisfied that it amply supports the judge’s conclusion.

Decree affirmed.